Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 1, 2016

                                      No. 04-16-00431-CR

                                    Crystal B. WILLIAMS,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR2757C
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER
        After this court granted appellant’s first motion to extend time to file appellant’s brief,
the brief was due October 31, 2016. Appellant has now filed a second motion for extension of
time, asking for another thirty days in which to file the brief. After review, we GRANT
appellant’s motion to extend time to file the brief and ORDER appellant to file the brief in this
court on or before November 30, 2016.


                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court